DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Pressing member in claim 1, which is interpreted as a disc spring, 530 [0053]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by United States Patent No. 8871066 Dohrmann (hereinafter ‘066).
 In regards to Claim 8, ‘066 teaches and apparatus for substrate processing comprising a vacuum chamber (chamber 109 Fig. 1 is a vacuum chamber, Col. 1 line 16-19, abstract);  a rotary table  4/4a Fig. 1-3 (turntable, Col. 1 lines 19-26) wherein the rotary table has a flange 4a that is on a lower surface of the stage, a first holder 1 that has a cylindrical shape with a bottom (as shown in Fig. 1), an upper end of the first holder contacting a lower surface of the flange as shown in Fig. 1-3, a second holder (top lid portion of 2, 3, 3b), the flange being sandwiched between the first holder and the second holder (as shown by the engagement of the bottom of 4a between 1 and 3 in Fig. 1-3), and a pressing member (in the form of spring 5) which butts against the wall of 2, thus actuating/pressing the second holder in a direction in which the second holder comes closer to the first holder, as shown in Fig. 2-3, Col. 1 line 15-Col. 5 line 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6592675 to Nishikawa (hereinafter ‘675) in view of United States Patent No. 8871066 Dohrmann (hereinafter ‘066).
In regards to Claim 1, ‘675 teaches an apparatus for substrate processing Fig. 1A-3 the apparatus comprising: 5a chamber (pancake reactor 100); a rotary table 106A/107 that is rotatably provided inside the chamber (as shown in Fig.3); a stage 112 (substrate holder) that is rotatable with respect to the rotary table (Col. 3 lines 35-41), the stage having a center of 10rotation at a position spaced apart from a center of rotation of the rotary table (as shown in Fig. 1A, 1B, 3), and the stage having a flange provided at a lower surface of the stage (flange of the magnetic drive structure 98, Col. 3 line 50-Col. 7 line 32).
‘675 does not expressly teach a first holder and a second holder, the flange being sandwiched between the first holder and 15the second holder; and a pressing member configured to press the second holder in a direction in which the second holder comes closer to the first holder.
‘066 teaches a stage 4/4a Fig. 1-3 wherein the stage has a flange 4a that is on a lower surface of the stage, a first holder 1 that has a cylindrical shape with a bottom (as shown in Fig. 1), an upper end of the first holder contacting a lower surface of the flange as shown in Fig. 1-3, a second holder (top lid portion of 2, 3, 3b), the flange being sandwiched between the first holder and the second holder (as shown by the engagement of the bottom of 4a between 1 and 3 in Fig. 1-3), and a pressing member (in the form of spring 5) which butts against the wall of 2, thus actuating/pressing the second holder in a direction in which the second holder comes closer to the first holder, as shown in Fig. 2-3, Col. 1 line 15-Col. 5 line 3). ‘066 teaches that this sample retaining device insures for a sample holder when clamped in on the mounting part (Col. 2 lines 34-40).
 ‘675 does not expressly teach the chamber is a vacuum chamber.
‘066 teaches the chamber 109 Fig. 1 is a vacuum chamber (Col. 1 line 16-19, abstract).
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the generic chamber with vacuum chamber of ‘478. See MPEP 2143 Motivation A.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6592675 to Nishikawa (hereinafter ‘675) in view of United States Patent No. 8871066 Dohrmann (hereinafter ‘066) and in further view of United States Patent No. 6213472 to Nishikawa (hereinafter ‘478).
The teachings of ‘675 in view of ‘066 are relied upon as set forth in the above 103 rejection of Claim 1.
In regards to Claim 2, ‘066 teaches the first holder has a 25shape with a bottom (as shown in Fig. 1), an upper end of the first holder contacting a lower surface of the flange (4a to 1 in Fig. 3), and wherein the second holder 2 has a shape with a bottom (as shown in Fig. 1), the second holder being provided inside the first holder such that the 30second holder is spaced apart from an inner wall of the first holder (as shown in Fig. 2, 3), and the second holder including a contact 3b contacting an upper surface of the flange (as shown in Fig. 1-3 of ‘066), as per the rejection of Claim 1 above.
‘066 does not expressly teach the holder shape is cylindrical.
‘478 teaches a holding mechanism for a susceptor/stage 107 Fig. 1, 2A, 2B which directly holds a substrate 190, wherein the bottom of the susceptor has a collet assembly which holds and rotates the stage, which is akin to a drive, wherein the stage has a flange (top of 220) on a bottom surface 210, a first holder 205 and a second holder 215, the flange of 220 being sandwiched between the first holder and the second holder, and a pressing member in the form of spring 339 (not shown in Fig. 2A, 2B, but used analogously in Fig. 3) is configured to press the second holder closer to the first holder, as shown in Fig. 2B (Col. 4 line 20-Col. 14 line 37), thus forming a drive structure, the shapes of which are cylindrical as shown in Fig. 1-3, for rotation.
‘478 teaches that there are advantages over the prior art configuration as the collet assembly/drive assembly as it allows for easy placement and removal of the stage and eliminates a source of wobble which results in a more uniform processing and reduces maintenance as the wear on the susceptor shaft has reduced as a result of reduced wobble (Col. 4 lines 41-49).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the stage and flange drive structure of ‘675 in view of ‘066 with a cylindrical shape, as per the teachings of ‘478.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of ‘675 in view of ‘066  that would tend to point toward the non-obviousness of freely selecting a cylindrical shape for the flange, the first holder, and the second holder.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
5ir2 3,  In regards to Claim 3, ‘675 in view of ‘066 and ‘478 teach the contact has an annular shape extending outward from an outer wall of an upper end of the second holder as 3b are annular or cylindrical in form (Col. 4 lines 1-14 of ‘066). 
In regards to Claim 4, ‘675 in view of ‘066 and ‘478 teaches a first through-hole and a second through-hole into which a shaft can be inserted are 15respectively formed in the bottom of the first holder and the bottom of the second holder (as shown by the holes in 1 and 2 for shaft 3a, 3, 5 in Fig. 2, 3), the shaft rotating the stage (as per the express teachings of ‘478, wherein the shaft of 220 which engages the spring rotates, and as per the teachings of ‘066 which teaches the use of this holding device in a turntable, Col. 1 lines 19-26), and wherein a space between an outer wall of the shaft and an inner wall of the first through- 20hole and a space between the outer wall of the shaft and an inner wall of the second through-hole are provided (as shown in the gaps in Fig. 2-3 of ‘066).
In regards to Claim 5, ‘675 in view of ‘066 and ‘478 teach the pressing member is disposed on the bottom of the second holder inside the second holder 30and presses the bottom of the second holder toward the bottom of the first holder (as shown in how the spring of 5-6 is not on top of 2 but on a bottom surface of 3 inside and on the bottom portion of the top lid of 2).  
In regards to Claim 6, ‘675 in view of ‘066 and ‘478 teach a lid that covers an opening of 5the second holder (see part of shaft of 2 that covers the opening of 2 in Fig. 2, 3 of ‘066).
10ir2  In regards to Claim 7, ‘675 in view of ‘066 and ‘478 teaches the pressing member includes a disk spring (5  of ‘066, which abuts the nut of 6, thus forming a disc spring).  

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8871066 Dohrmann (hereinafter ‘066) and in further view of United States Patent No. 6213472 to Nishikawa (hereinafter ‘478).
The teachings of ‘066 are relied upon as set forth in the above 102 rejection of Claim 8.
In regards to Claim 9, ‘066 teaches the first holder has a 25shape with a bottom (as shown in Fig. 1), an upper end of the first holder contacting a lower surface of the flange (4a to 1 in Fig. 3), and wherein the second holder 2 has a shape with a bottom (as shown in Fig. 1), the second holder being provided inside the first holder such that the 30second holder is spaced apart from an inner wall of the first holder (as shown in Fig. 2, 3), and the second holder including a contact 3b contacting an upper surface of the flange (as shown in Fig. 1-3 of ‘066), as per the rejection of Claim 1 above.
‘066 does not expressly teach the holder shape is cylindrical.
‘478 teaches a holding mechanism for a susceptor/stage 107 Fig. 1, 2A, 2B which directly holds a substrate 190, wherein the bottom of the susceptor has a collet assembly which holds and rotates the stage, which is akin to a drive, wherein the stage has a flange (top of 220) on a bottom surface 210, a first holder 205 and a second holder 215, the flange of 220 being sandwiched between the first holder and the second holder, and a pressing member in the form of spring 339 (not shown in Fig. 2A, 2B, but used analogously in Fig. 3) is configured to press the second holder closer to the first holder, as shown in Fig. 2B (Col. 4 line 20-Col. 14 line 37), thus forming a drive structure, the shapes of which are cylindrical as shown in Fig. 1-3, for rotation.
‘478 teaches that there are advantages over the prior art configuration as the collet assembly/drive assembly as it allows for easy placement and removal of the stage and eliminates a source of wobble which results in a more uniform processing and reduces maintenance as the wear on the susceptor shaft has reduced as a result of reduced wobble (Col. 4 lines 41-49).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the stage and flange drive structure of ‘066 with a cylindrical shape, as per the teachings of ‘478.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of ‘675 in view of ‘066  that would tend to point toward the non-obviousness of freely selecting a cylindrical shape for the flange, the first holder, and the second holder.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
5ir2 3,  In regards to Claim 10, ‘066 in view of ‘478 teach the contact has an annular shape extending outward from an outer wall of an upper end of the second holder as 3b are annular or cylindrical in form (Col. 4 lines 1-14 of ‘066). 
In regards to Claim 11, ‘066 in view of ‘478 teaches a first through-hole and a second through-hole into which a shaft can be inserted are 15respectively formed in the bottom of the first holder and the bottom of the second holder (as shown by the holes in 1 and 2 for shaft 3a, 3, 5 in Fig. 2, 3), the shaft rotating the stage (as per the express teachings of ‘478, wherein the shaft of 220 which engages the spring rotates, and as per the teachings of ‘066 which teaches the use of this holding device in a turntable, Col. 1 lines 19-26), and wherein a space between an outer wall of the shaft and an inner wall of the first through- 20hole and a space between the outer wall of the shaft and an inner wall of the second through-hole are provided (as shown in the gaps in Fig. 2-3 of ‘066).
In regards to Claim 12, ‘066 in view of ‘478 teach the pressing member is disposed on the bottom of the second holder inside the second holder 30and presses the bottom of the second holder toward the bottom of the first holder (as shown in how the spring of 5-6 is not on top of 2 but on a bottom surface of 3 inside and on the bottom portion of the top lid of 2).  
In regards to Claim 13, ‘066 in view of ‘478 teach a lid that covers an opening of 5the second holder (see part of shaft of 2 that covers the opening of 2 in Fig. 2, 3 of ‘066).
10ir2  In regards to Claim 14, ‘066 in view of ‘478 teaches the pressing member includes a disk spring (5  of ‘066, which abuts the nut of 6, thus forming a disc spring).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2007/0266935 to Lee, which teaches a spin chuck with locking, flex spring and cylindrical holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716